 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   SAN DIEGO BRANCH OF NATIONAL                       Case No.: 16-CV-2575 JLS (MSB)
     ASSOCIATION FOR THE
10
     ADVANCEMENT OF COLORED                             ORDER GRANTING IN PART AND
11   PEOPLE; ERIC BIDWELL, an                           DENYING IN PART MOTIONS TO
     individual; CARL BOX, an individual;               DISMISS
12
     ERIC BURNEY, an individual;
13   LEVANDIS CARTER, an individual;                    (ECF Nos. 73, 74)
     TEGAN DANIELS, an individual;
14
     MICHAEL FEINSTEIN, an individual;
15   ANTHONY JIMENEZ, an individual;
     ANDREW A. PASTER, an individual;
16
     JEFF PROVENZANO, an individual;
17   IAN WHITEHOUSE, an individual;
     JAMIE WILSON, an individual and on
18
     behalf of her three minor children J.J.R.,
19   J.T.A.R., and J.A.R.,
20                                    Plaintiffs,
21   v.
22   COUNTY OF SAN DIEGO, a
     Subdivision of the State; WILLIAM D.
23
     GORE, Sheriff of the COUNTY OF SAN
24   DIEGO; CITY OF EL CAJON, a Charter
     City; JEFF DAVIS, the Police Chief of
25
     the CITY OF EL CAJON; RODRIGO
26   ARISTIZABAL, a Sheriff’s Deputy;
     JAMES BALDERSON, a Sheriff’s
27
     Deputy; JACOB BOOHER, a Sheriff’s
28   Deputy; ELVYS CABRERA, a Sheriff’s

                                                    1
                                                                            16-CV-2575 JLS (MSB)
 1   Deputy; DANIEL FOLLOSCO, a
     Sheriff’s Deputy; MATHEW GIBSON, a
 2
     Sheriff’s Deputy; ELISHA HUBBARD, a
 3   Sheriff’s Deputy; ERICSON
     LAMASTER, a Sheriff’s Deputy; ERIC
 4
     PRICE, a Sheriff’s Deputy; TYLER
 5   SKEELS, a Sheriff’s Deputy; MELISA
     CALDERSON, an El Cajon Police
 6
     Officer; KENNETH DAVENPORT, an El
 7   Cajon Police Officer; GREG
     ROBERTSON, an El Cajon Police
 8
     Officer; JASON SARGENT, an El Cajon
 9   Police Officer; and DOES 1–40, inclusive,
10                                  Defendants.
11
12         Presently before the Court are two Motions to Dismiss: (1) Defendants City of El
13   Cajon; Jeff Davis, police chief of the City of El Cajon; and El Cajon Police Officers (“the
14   Officer Defendants”) Melisa Calderon, Kenneth Davenport, Greg Robertson, and Jason
15   Sargent’s (the “City Defendants”) Motion to Dismiss Plaintiffs’ Third Amended Complaint
16   Pursuant to Rule 12(b)(6) (the “City MTD,” ECF No. 73); and (2) Defendants County of
17   San Diego; William D. Gore, Sheriff of the County of San Diego; and Sheriff Deputies
18   (the “Deputy Defendants”) Rodrigo Aristizabal, James Balderson, Jacob Booher, Elvys
19   Cabrera, Daniel Follosco, Mathew Gibson, Elisha Hubbard, Ericson Lamaster, Eric Price,
20   and Tyler Skeels’ (the “County Defendants”) Motion to Dismiss Plaintiffs’ Third Amended
21   Complaint (the “County MTD,” ECF No. 74). Plaintiffs San Diego Branch of the National
22   Association for the Advancement of Colored People (“NAACP”); Eric Bidwell; Carl Box;
23   Eric Burney; Levandis Carter; Tegan Daniels; Sean Farris; Michael Feinstein; Azikiwe
24   Franklin; Anthony Jimenez; Andrew A. Paster; Kristen Preston; Jeff Provenzano;
25   Aleksandar Sheringov; Jean Vilsaint; Ian Whitehouse; and Jamie Wilson, individually and
26   on behalf of her three minor children, J.J.R., J.T.A.R., and J.A.R., have filed Oppositions
27   to both Motions (the “County Opp’n,” ECF No. 76; the “City Opp’n,” ECF No. 77).
28   Defendants each filed Replies in support of their Motions (the “City Reply,” ECF No. 78;

                                                  2
                                                                              16-CV-2575 JLS (MSB)
 1   the “County Reply,” ECF No. 79). The Court vacated the hearing on the Motions and took
 2   the matters under submission without oral argument. ECF No. 80. For the reasons stated
 3   below, the Court GRANTS IN PART AND DENIES IN PART the Motions.
 4                                    FACTUAL BACKGROUND 1
 5          On September 27, 2016, Alfred Olango, an unarmed African American man, was
 6   shot and killed by a City of El Cajon (the “City”) police officer. Third Am. Compl.
 7   (“TAC”), ECF No. 69, ¶ 2. The shooting occurred at a shopping center parking lot behind
 8   a restaurant, Los Panchos, at what is commonly known as Broadway Village Shopping
 9   Center, located at 777 Broadway. Id.
10          Believing that the shooting was another example in a long line of fatal interactions
11   between people of color and law enforcement, members of the community held a series of
12   protests, rallies, and vigils beginning the day after the shooting and lasting for several
13   weeks. Id. ¶¶ 3–4. On September 30, 2016, a protest march was held. Id. ¶ 5.
14   Messrs. Farris, Sheringov, and Vilsaint participated in the protest march. Id. ¶ 67; see also
15   id. ¶¶ 32, 39–40. There was no threat of violence, id. ¶ 5, and the marchers were peaceful
16   at all times. Id. ¶ 69. Both the City Police Department and San Diego County (the
17   “County”) Sheriff’s Department had monitored the march and knew of the non-violent
18   nature of the assembly. Id. ¶ 75. Nonetheless, at approximately midnight, the march was
19   declared to be an unlawful assembly and the protestors were ordered to disperse by
20   members of the County Sheriff’s Department and the City Police Department, who were
21   dressed in riot gear. Id. ¶ 5. By declaring the protest unlawful and ordering the protestors
22   to be dispersed, Defendants intended to chill Plaintiffs’ free speech rights. Id. ¶ 79. Messrs.
23   Farris, Sheringov, and Vilsaint dispersed as ordered by Defendants. Id. ¶ 80; see also id.
24   ¶¶ 32, 39–40.
25
26
     1
       When ruling on a motion to dismiss pursuant to Rule 12(b)(6), as here, the Court must “presume all
27   factual allegations of the complaint to be true and draw all reasonable inferences in favor of the non-
28   moving party.” United States v. LSL Biotechs., 379 F.3d 672, 698 (9th Cir. 2004) (quoting Knevelbaard
     Dairies v. Kraft Foods, Inc., 232 F.3d 979, 984 (9th Cir. 2000).

                                                       3
                                                                                       16-CV-2575 JLS (MSB)
 1         On October 1, 2016, community members held a vigil on private land being used
 2   “with permission” of Los Panchos. Id. ¶ 6. At this vigil, approximately eighty members
 3   of the community gathered and created a memorial with tables, candles, photographs,
 4   signs, and a canopy. Id.; see also id. ¶ 91. Some members barbequed and offered free food
 5   to the community. Id. Some collected donations for Mr. Olango’s family. Id. ¶ 6. The
 6   vigil was quiet and peaceful, and there was no protest march. Id.; see also id. ¶ 91.
 7         Although there was no credible evidence of an imminent threat of violence from the
 8   vigil attendees, id. ¶ 92, a helicopter flew overhead at approximately midnight, informing
 9   the attendees that the gathering was unlawful and ordering them to disperse. Id. ¶ 7.
10   Defendants ordered Plaintiffs to disperse because monitoring the vigil was inconvenient
11   and Defendants sought to chill Plaintiffs’ First Amendment rights. Id. ¶¶ 93–94. Many
12   attendees did disperse in compliance with the order. Id. ¶ 7.
13         Shortly thereafter, two lines of Sheriff’s deputies wearing helmets and bullet-proof
14   vests and carrying batons blocked two exits of the shopping center. Id. ¶ 8. Some
15   community members, including some Plaintiffs, spoke with the deputies “to convince them
16   of their lawful right to continue the vigil.” Id. The deputies would not let the vigil continue
17   unless only a handful of people remained. Id. There was no threat of violence by attendees
18   of the vigil, and no behavior that could be called violent, boisterous, or tumultuous. Id.
19   ¶ 10. At all times, the “Sheriff’s deputies could easily see and ascertain the peaceful nature
20   of the vigil.” Id.
21         At approximately 12:30 a.m., however, the Sheriff’s deputies advanced on the vigil,
22   dispersing the participants, including Plaintiffs. Id. ¶ 9. Approximately twelve people
23   participating in a prayer circle refused to leave and were arrested for failure to disperse
24   from an unlawful assembly. Id.; see also id. ¶¶ 26, 30, 32–33, 37–41, 102–11. Mr. Bidwell
25   was arrested by Deputy Balderson, Mr. Carter was arrested by Deputer Lamaster,
26   Mr. Farris was arrested by Deputy Gibson, Mr. Feinstein was arrested by Deputy Skeels,
27   Ms. Preston was arrested by Deputy Price, Mr. Provenzano was arrested by Deputy
28   Follosco, Mr. Sheringov was arrested by Deputy Cabrera, Mr. Vilsaint was arrested by

                                                    4
                                                                                 16-CV-2575 JLS (MSB)
 1   Deputy Aristizabal, and Mr. Whitehouse was arrested by Deputy Hubbard. Id. ¶¶ 26, 30,
 2   32–33, 37–41, 48–49, 51–57, 102–11, 197–99, 215, 224, 230.
 3         Ms. Wilson was also arrested and placed in zip-tie handcuffs by unknown Deputies
 4   in front of her children, J.J.R., J.T.A.R., and J.A.R. Id. ¶¶ 42–43, 121–23. She was released
 5   at the scene when members of the assembly informed the police that her children were
 6   crying and screaming. Id. ¶¶ 42–43, 123.
 7         None of Plaintiffs was acting in a threatening or violent manner at any time before
 8   or during his or her arrest. Id. ¶¶ 102–11. Mr. Provenzano did attempt to film the incident,
 9   which he believes contributed to his arrest. Id. ¶¶ 38, 108. Members of the community
10   have been reticent to generate large crowds since the incident due to fear of arrest and
11   retaliation. Id. ¶ 96.
12         Nonetheless, on October 15, 2016, members of the community held another vigil at
13   the vigil site. Id. ¶ 11. Again, the attendees engaged in no violent, boisterous, or
14   tumultuous conduct, but Defendants declared the vigil to be an unlawful assembly at
15   approximately midnight.      Id.   Defendants additionally asserted that Plaintiffs were
16   trespassing. Id.
17         Beginning on October 16, 2016, and continuing to the present, the City and its Police
18   Chief “have threatened to arrest any community members/protestors who go to the
19   shopping center to visit the vigil site, despite the property being open to the public.” Id.
20   ¶ 13. On information and belief, the City Police threaten to arrest anyone who does not go
21   into a store in the shopping center and obtain a receipt. Id. The City Police have even
22   threatened to arrest those who visit the vigil site after purchasing items for trespassing. Id.
23         On October 17, 2016, the City Police arrested seven community members, including
24   Messrs. Box, Carter, and Vilsaint, id. ¶ 134–38, for trespassing and/or unlawful assembly
25   at the vigil site, and arrested Mr. Franklin for standing on the sidewalk nearby. Id. ¶¶ 14–
26   15, 28, 30, 34, 40, 139, 158–59, 200. Mr. Box was arrested for trespassing by Officer
27   Sargent, Mr. Vilsaint was arrested for trespassing by Officer Calderon, Mr. Carter was
28   arrested for trespassing by Officer Davenport, and Mr. Franklin was arrested for

                                                    5
                                                                                 16-CV-2575 JLS (MSB)
 1   trespassing by Sergeant Robertson. Id. ¶¶ 28, 30, 34, 40, 58–61, 141–44, 200, 216, 225,
 2   230.   None of Plaintiffs was physically blocking or intentionally intimidating any
 3   customers. Id. ¶¶ 141–44.
 4          Plaintiffs allege that the arrests were made to discourage them and the community
 5   from exercising their First Amendment rights at the vigil site. Id. ¶ 147. Mr. Franklin also
 6   believes that he was arrested despite having left the vigil site because he was a witness to
 7   and vocal critic of the police officers, id. ¶¶ 34, 144, and that the arrest was intended to
 8   send a threatening message. Id. ¶ 200.
 9          Beginning on October 17, 2016, and continuing for months, the City also posted
10   police officers in the Broadway Village Shopping center for all or most of the day or night,
11   id. ¶¶ 16, 160, and posted a mobile observation tower in the parking lot. Id. ¶¶ 17, 161.
12          In late 2016, Plaintiffs sought to determine whether they would be arrested for
13   trespassing if they visited the vigil site. Id. ¶¶ 18, 162. The City refused to answer the
14   inquiry. Id. ¶¶ 19, 163. Plaintiffs would visit the vigil site but for the possibility of arrest
15   by Defendants. Id. ¶¶ 20, 164.
16          On September 27, 2017, the anniversary of the shooting, the NAACP was informed
17   that the City Police Department was threatening to arrest anyone who visited the vigil site.
18   Id. ¶ 166. Although the NAACP sought an agreement that citizens would not be arrested
19   for visiting the vigil site, the City Police Department refused to agree. Id. Consequently,
20   members of the NAACP felt threatened and either did not visit the vigil site or visited for
21   a very short amount of time. Id. ¶ 168. On information and belief, the shopping mall and
22   City Police Department coordinated to turn on all the lights in the shopping mall parking
23   lot and turn off the lights at the vigil site to intimidate those who had gathered at the vigil
24   site. Id. ¶ 169.
25                               PROCEDURAL BACKGROUND
26          This action was brought by the NAACP and named Plaintiffs against the County and
27   Sheriff William D. Gore and against the City and Police Chief Jeff Davis on October 16,
28   2016. See generally ECF No. 1. Plaintiffs brought six causes of action, one seeking

                                                    6
                                                                                  16-CV-2575 JLS (MSB)
 1   declaratory relief and five, including a Monell claim, under Section 1983. See generally
 2   id. Plaintiffs also sought a temporary restraining order (“TRO”) ex parte to restrain
 3   defendants temporarily from declaring unlawful peaceful vigils at the vigil site or from
 4   threatening to arrest or arresting for trespass those in the vicinity of the vigil site. See
 5   generally ECF No. 4.
 6          On November 4, 2016, the Court denied Plaintiffs’ request for a TRO. See generally
 7   ECF No. 16. With respect to the unlawful assemblies under California Penal Code section
 8   407, the Court determined that the disputed factual accounts failed to satisfy Plaintiffs’
 9   burden of showing a likelihood of substantial and immediate irreparable injury. Id. at 10.
10   As to trespass under California Penal Code section 602, the Court noted that “Plaintiffs
11   present a plausible argument that on the current facts not only does the offense for which
12   Plaintiff Box was charged—violation of California Penal Code section 602(m)—not apply,
13   but neither do any of the provisions of California Penal Code section 602.” Id. at 11.
14   Nonetheless, the Court noted that, “[i]n the present case, there is no question that the plain
15   language of Plaintiffs’ TRO request seeks only to tell law enforcement to follow the law.”
16   Id. at 12. The Court therefore denied the request as lacking sufficient specificity and detail.
17   Id. at 13.
18          Shortly thereafter, Plaintiffs filed an amended complaint. See generally ECF No.
19   18. Both the City and the County Defendants separately moved to dismiss, see ECF Nos.
20   22, 23, and the Court granted in part and denied in part their motions. See generally ECF
21   No. 36. The Court concluded that the “sparse allegations” against Sheriff Gore and the
22   County were insufficient to state a claim, and therefore dismissed the claims against the
23   County Defendants. See id. at 5–6. As for the City Defendants, the Court dismissed the
24   NAACP for lack of associational standing, see id. at 6–7; dismissed Plaintiffs’ first cause
25   of action for declaratory relief, see id. at 8–10; dismissed Plaintiff’s First Amendment
26   claims except those arising from the vigil on October 1, 2016, for which Plaintiffs had
27   permission from Los Panchos, see id. at 10–12; and dismissed Plaintiff’s Monell claim
28   against the City because the allegations against the City and Chief Davis were too

                                                    7
                                                                                 16-CV-2575 JLS (MSB)
 1   conclusory. See id. at 16–17. The Court allowed Plaintiffs’ Fourth Amendment claims as
 2   to the City officers to proceed, finding that Plaintiffs sufficiently alleged a lack of probable
 3   cause for both the unlawful assembly and trespass arrests and that the City officers were
 4   not entitled to qualified immunity. See id. at 12–16.
 5         Plaintiffs then filed a second amended complaint, adding a state cause of action for
 6   violation of the Bane Act, California Civil Code section 52.1. See generally ECF No. 37.
 7   Defendants again separately moved to dismiss, see generally ECF Nos. 44, 45, and the
 8   Court again granted in part and denied in part the motions to dismiss. See generally ECF
 9   No. 66. As to the County Defendants, the Court denied the motion to dismiss Plaintiffs’
10   First Amendment claims against Sheriff Gore in his individual capacity, which failed to
11   address any opposition to the alleged constitutional violations, finding that the allegations
12   against Sheriff Gore were sufficient to state a claim. Id. at 6–8. The Court did, however,
13   dismiss the Fourth Amendment claims against Sheriff Gore because “Plaintiffs have not
14   alleged that Sheriff Gore personally participated in these [alleged] violations, nor that he
15   implemented any policy regarding the allegedly unconstitutional arrests.” Id. at 8. As for
16   the claims against the County, the Court reached the same conclusion based on the
17   allegations concerning Sheriff Gore in his official capacity. See id. at 8–11. The Court
18   also dismissed Plaintiffs’ claim under the Bane Act, concluding that there was no
19   supervisory liability as to Sheriff Gore, the cause of action against the Doe Defendants
20   could not move forward, and the that the claim against the County would therefore have to
21   be dismissed. Id. at 11–14.
22         As for the City Defendants, the Court denied their motion to dismiss all claims
23   against Chief Davis and the City. Id. at 14–16. The Court dismissed Plaintiffs’ Bane Act
24   claim for the same reasons it dismissed the Bane Act claim against the County. Id. at 16.
25   The Court also dismissed Plaintiffs’ cause of action for declaratory relief on ripeness
26   grounds, agreeing with Defendants that “any future arrests must be evaluated on a case-by-
27   case basis.” Id. at 16–17. The Court denied the City Defendants’ request that the Court
28   reconsider its prior ruling on qualified immunity given the Ninth Circuit’s decision in S.B.

                                                    8
                                                                                  16-CV-2575 JLS (MSB)
 1   v. County of San Diego, 864 F.3d 1010 (9th Cir. 2017). See ECF No. 66 at 18–19.
 2         Plaintiffs filed their operative Third Amended Complaint on April 18, 2018. See
 3   generally ECF No. 69. The Third Amended Complaint added fourteen individual Sheriff’s
 4   Deputies and City Police Officers as Defendants, as well as three new state law causes of
 5   action for false imprisonment, battery, and intentional infliction of emotional distress. See
 6   generally id. Per stipulation of the parties, the instant Motions followed on June 28, 2018.
 7   See generally ECF Nos. 73, 74.
 8                                     LEGAL STANDARD
 9         Federal Rule of Civil Procedure 12(b)(6) permits a party to raise by motion the
10   defense that the complaint “fail[s] to state a claim upon which relief can be granted,”
11   generally referred to as a motion to dismiss. The Court evaluates whether a complaint
12   states a cognizable legal theory and sufficient facts in light of Federal Rule of Civil
13   Procedure 8(a), which requires a “short and plain statement of the claim showing that the
14   pleader is entitled to relief.”   Although Rule 8 “does not require ‘detailed factual
15   allegations,’ . . . it [does] demand more than an unadorned, the-defendant-unlawfully-
16   harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
17   Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In other words, “a plaintiff’s obligation to
18   provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and
19   conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
20   Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A
21   complaint will not suffice “if it tenders ‘naked assertion[s]’ devoid of ‘further factual
22   enhancement.’” Iqbal, 556 U.S. at 677 (citing Twombly, 550 U.S. at 557).
23         To survive a motion to dismiss, “a complaint must contain sufficient factual matter,
24   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
25   Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially plausible
26   when the facts pled “allow the court to draw the reasonable inference that the defendant is
27   liable for the misconduct alleged.” Iqbal, 556 U.S. at 677 (citing Twombly, 550 U.S. at
28   556). That is not to say that the claim must be probable, but there must be “more than a

                                                   9
                                                                               16-CV-2575 JLS (MSB)
 1   sheer possibility that a defendant has acted unlawfully.” Id. Facts “‘merely consistent
 2   with’ a defendant’s liability” fall short of a plausible entitlement to relief. Id. (quoting
 3   Twombly, 550 U.S. at 557). Further, the Court need not accept as true “legal conclusions”
 4   contained in the complaint. Id. This review requires context-specific analysis involving
 5   the Court’s “judicial experience and common sense.” Id. at 678 (citation omitted).
 6   “[W]here the well-pleaded facts do not permit the court to infer more than the mere
 7   possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the
 8   pleader is entitled to relief.’” Id.
 9                     THE CITY DEFENDANTS’ MOTION TO DISMISS
10   I.     First, Second, and Seventh Causes of Action: Section 1983 (First Amendment)
11          Plaintiffs’ first, second, and seventh causes of action are brought under Section 1983
12   for violations of Plaintiffs’ First Amendment rights. See generally TAC ¶¶ 66–99, 175–
13   85. Specifically, Plaintiffs’ first cause of action is brought by Messrs. Farris, Sheringov,
14   and Vilsaint related to the events of September 30, 2016, see, e.g., id. ¶ 67, while their
15   second cause of action is brought by Messrs. Bidwell, Box, Burney, Carter, Farris,
16   Feinstein, Jimenez, Paster, Provenzano, Sheringov, and Whitehouse, and Mses. Daniels,
17   Preston, and Wilson concerning the events of October 1 and 2, 2016. See, e.g., id. ¶ 92.
18   Plaintiffs’ seventh cause of action is a Monell claim brought by all Plaintiffs against the
19   City. See, e.g., id. ¶ 177.
20          The City Defendants request that these causes of action be dismissed as to the City;
21   Chief Davis; and Officers Calderon, Davenport, Robertson, and Sargent. See City Mot. at
22   6–10. Specifically, they argue that “plaintiffs did not clearly have a constitutional right to
23   1) exercise their First Amendment rights by gathering and protesting on private land; and
24   2) there is no constitutional right to remain on private land once law enforcement has
25   declared an unlawful assembly.”        Id. at 8.   Because Plaintiffs allege that they had
26   permission of Los Panchos only on October 1, 2016, “[t]here are no allegations in the TAC
27   that plaintiffs had a constitutional right to protest on the private land where the vigil site
28   was located except on . . . October 1, 2016.” Id. The City Defendants further contend that

                                                   10
                                                                                16-CV-2575 JLS (MSB)
 1   Plaintiffs failed “to specify whether Chief Davis was being sued in his personal or official
 2   capacity,” as instructed by the Court in its last Order, and therefore urge the Court to “find
 3   Chief Davis is being sued in his official capacity only” and dismiss the claims against him
 4   as duplicative of those against the City of El Cajon. Id. at 9. Finally, as to the Officer
 5   Defendants, the City Defendants argue that “Plaintiffs have not alleged any facts as to these
 6   individual officers that would establish they were intentionally depriving plaintiffs of their
 7   constitutional rights at the time of their arrests.” Id. (citing Leer v. Murphy, 844 F.2d 628,
 8   633 (9th Cir. 1988)). The City Defendants also request that, “if this Court finds the
 9   plaintiffs did not have a First Amendment right to protest on private property, then there
10   can be no finding under the first prong that there has been a violation of a constitutional
11   right as alleged in the complaint,” meaning that “Chief Davis and the individual officers
12   named in the TAC would be entitled to qualified immunity.” Id. at 11.
13         As the Court previously explained, see, ECF No. 36 at 11, federal First Amendment
14   rights do not apply with absolute force in a private shopping center, as such a location is
15   not classified as a “public forum.” See PruneYard Shopping Ctr. v. Robins, 447 U.S. 74,
16   80–81 (1980) (explaining how earlier cases had rejected absolute First Amendment rights
17   in private shopping centers); Lloyd Corp., Ltd. v. Tanner, 407 U.S. 551, 569 (1972) (“The
18   argument is that such a center has sidewalks, streets, and parking areas which are
19   functionally similar to facilities customarily provided by municipalities. It is then asserted
20   that all members of the public, whether invited as customers or not, have the same right of
21   free speech as they would have on the similar public facilities in the streets of a city or
22   town. . . . . The argument reaches too far.). “Nor does property lose its private character
23   merely because the public is generally invited to use it for designated purposes. Few would
24   argue that a free-standing store, with abutting parking space for customers, assumes
25   significant public attributes merely because the public is invited to shop there.” Lloyd, 407
26   U.S. at 569. Otherwise put, “[t]he essentially private character of a store and its privately
27   owned abutting property does not change by virtue of being large or clustered with other
28   stores in a modern shopping center.” Id.

                                                   11
                                                                                16-CV-2575 JLS (MSB)
 1         Consequently, because Plaintiffs did not dispute that the vigil location was a private
 2   shopping center, the Court concluded that “Plaintiffs do not enjoy absolute First
 3   Amendment rights in such a location.” ECF No. 36 at 12 (citing Adderley v. Florida, 385
 4   U.S. 39, 47–48 (1966)). Because Plaintiffs alleged that the vigil on October 1 and 2, 2016,
 5   was held with the permission of Los Panchos and that the vigil was quiet and peaceful at
 6   all times, however, the Court concluded that Plaintiffs had alleged “a plausible First
 7   Amendment violation based on the unlawful assembly declaration, corresponding order to
 8   disperse, and subsequent removal of signs and posters from the vigil site.” Id.
 9         The Court reaches the same conclusion as to Plaintiffs’ Third Amended Complaint.
10   Again, Plaintiffs do not dispute that the vigil site is located in a shopping center parking
11   lot. See TAC ¶¶ 2, 6. Plaintiffs add no allegations that would change the Court’s
12   conclusion that the vigil site is not a public forum. As before, Plaintiffs allege that the
13   “peaceful” vigil on October 1, 2016, was held “on private land with permission of Los
14   Panchos.” Id. ¶ 6. Plaintiffs do not allege that they received permission from Los Panchos
15   for the September 30, 2016 protest march, the October 15, 2016 vigil, or the post-
16   October 17, 2016 visits to the vigil site. All Plaintiffs except for Mr. Franklin allege harm
17   flowing from the allegedly unlawful dispersal of the vigil on October 1 and 2, 2016. See
18   id. ¶¶ 26–43; see also id. ¶¶ 84–99. Accordingly, the Court GRANTS the City Defendants’
19   Motion as to Plaintiffs’ first cause of action concerning the September 30, 2016 protest and
20   DENIES the City Defendants’ Motion as to Plaintiffs’ second cause of action concerning
21   the October 1 and 2, 2016 vigil. Further, because Plaintiffs failed to indicate in their Third
22   Amended Complaint whether Chief Davis was being sued in his individual or personal
23   capacity as specifically instructed by the Court, see ECF No. 66 at 5 n.3, the Court
24   GRANTS the City Defendants’ Motion as to all causes of action as to Chief Davis.
25         Regarding Plaintiffs’ seventh cause of action for municipal liability, the Court
26   previously concluded that “Plaintiffs have established that Chief Davis, as someone with
27   final policymaking authority, established a policy that represented an official policy of the
28   City that violated Plaintiffs’ First and Fourth Amendment rights.” ECF No. 66 at 15. The

                                                   12
                                                                                16-CV-2575 JLS (MSB)
 1   Court therefore DENIES the City Defendants’ Motion as to Plaintiffs’ seventh cause of
 2   action to the extent it is predicated upon violation of Plaintiffs’ First Amendment rights.
 3   Plaintiffs are GRANTED leave to amend on the limited grounds that they can (1) reassert
 4   their claims against Chief Davis in his individual capacity if clearly indicated in their
 5   further amended complaint; (2) allege facts showing that Plaintiffs had permission from
 6   Los Panchos or some other owner or possessor of the land in question for the September 30,
 7   2016 protest, October 15, 2016 vigil, and/or post-October 16, 2016 vigils or visits; and/or
 8   (3) allege facts showing that the Broadway Village Shopping Center was a public forum.
 9   II.      Section 1983 (Fourth Amendment)
10            Plaintiffs’ fourth, fifth, and seventh causes of action are brought under Section 1983
11   for violations of Plaintiffs’ Fourth Amendment rights. See generally TAC ¶¶ 120–53, 175–
12   85. Specifically, Plaintiffs’ fourth cause of action is brought by Ms. Wilson for her arrest
13   for failure to disperse on October 1–2, 2016, see, e.g., id. ¶ 123; Plaintiffs’ fifth cause of
14   action is brought by Messrs. Box, Carter, Vilsaint, and Franklin for their arrests for trespass
15   on October 17, 2016, see, e.g., id. ¶¶ 134–39; and Plaintiffs’ seventh cause of action is a
16   Monell claim brought by all Plaintiffs against the City for an unlawful policy. See, e.g., id.
17   ¶ 181.
18            The City Defendants argue that these three causes of action should be dismissed
19   because “Plaintiffs have failed to allege sufficient facts to establish they have a
20   constitutional right to protest, gather, and exercise their First Amendment rights on the
21   private property where the vigil is located” and “[t]he general rule is that landowners and
22   tenants have the right to exclude persons from trespassing on private property.” City Mot.
23   at 11 (citing Allred v. Harris, 14 Cal. App. 4th 1386, 1390 (1993)). Because “the subject
24   parking lot is privately owned and there are no facts suggesting it is a public forum,”
25   “plaintiffs can be subject to arrest for trespassing on private land.” Id. at 12 (citing Cal.
26   Pen. Code §§ 602, 602.1 et seq.).
27            This argument misconstrues Plaintiffs’ fourth, fifth, and seventh causes of action,
28   to the extent they are predicated on violation of Plaintiffs’ Fourth Amendment rights on the

                                                    13
                                                                                 16-CV-2575 JLS (MSB)
 1   basis that the City Defendants “seized Plaintiff[s] . . . without probable cause,” see, e.g.,
 2   TAC ¶ 125; see also id. ¶¶ 137, 139, or had an unlawful policy of doing so. See, e.g., id.
 3   ¶¶ 180–81. The Court previously determined that “the officers’ determinations that the
 4   protests were unlawful assemblies [pursuant to] . . . California Penal Code section 407[]
 5   were clearly incorrect” and “Plaintiffs[’] allegations . . . set forth a plausible claim that the
 6   officers lacked probable cause to arrest pursuant to the unlawful assembly declarations.”
 7   ECF No. 36 at 14–15. As for the post-October 16, 2016 arrests for trespass, the Court
 8   noted that “there are no allegations that the Plaintiffs who were arrested for trespassing
 9   [pursuant to Section 602(m)] intended to remain at the vigil site permanently,” again
10   meaning that the officers had no probable cause for the arrests. ECF No. 36 at 15.
11            The City Defendants rely on Planned Parenthood v. Wilson, 234 Cal. App. 3d 1662
12   (1991), for the proposition that “the trespass provisions of Penal Code section 602,
13   subdivision (n) may be constitutionally applied to anti-abortion activities picketing on a
14   privately owned parking lot of a small medical clinic which had posted signed declaring
15   the use of the lot was restricted to patients and staff[].” 2 City Mot. at 12 (emphasis in
16
17
     2
         At the time of the Planned Parenthood opinion, Section 602(n) provided:
18
                      [E]very person who willfully commits a trespass by any of the following
19                    acts is guilty of a misdemeanor: . . . Refusing or failing to leave land, real
20                    property, or structures belonging to or lawfully occupied by another and not
                      open to the general public, upon being requested to leave by (1) a peace
21                    officer at the request of the owner, the owner’s agent, or the person in lawful
                      possession, and upon being informed by the peace officer that he or she is
22                    acting at the request of the owner, the owner’s agent, or the person in lawful
                      possession, or (2) the owner, the owner’s agent, or the person in lawful
23                    possession. The owner, the owner’s agent, or the person in lawful
24                    possession shall make a separate request to the peace officer on each
                      occasion when the peace officer’s assistance in dealing with a trespass is
25                    requested. However, a single request for a peace officer’s assistance may
                      be made to cover a limited period of time not to exceed 30 days and
26                    identified by specific dates, during which there is a fire hazard or the owner,
                      owner’s agent or person in lawful possession is absent from the premises or
27                    property. In addition, a single request for a peace officer’s assistance may
28                    be made for a period not to exceed six months when the premises or
                      property is closed to the public and posted as being closed. However, this

                                                            14
                                                                                               16-CV-2575 JLS (MSB)
 1   original) (citing Planned Parenthood, 234 Cal. App. 3d at 1671). Planned Parenthood,
 2   however, is distinguishable. In that case, Planned Parenthood had sought injunctive relief
 3   against protestors who were protesting in the parking lot of the medical center in which the
 4   clinic was located. See 234 Cal. App. 3d at 1665–67. Here, by contrast, the question is
 5   whether peace officers had probable cause to arrest those attending a peaceful vigil in a
 6   parking lot.
 7          The Ninth Circuit addressed the intersection of probable cause and Section 602(m)
 8   in Edgerly v. City and County of San Francisco, 599 F.3d 946 (9th Cir. 2010), a case cited
 9   by the Court in its prior, June 6, 2017 Order. See ECF No. 36 at 15. In Edgerly, police
10   officers arrested the plaintiff for trespassing under what is now Section 602(m) for being
11   on the fenced grounds of a Cooperative of which the officers knew the plaintiff was not a
12   member. 599 F.3d at 952. The officers observed the plaintiff on the property for about
13   five minutes, and the plaintiff informed them that he was “just chilling.” Id. The trial court
14   concluded that the officers had probable cause to arrest the plaintiff, see id. at 953, but the
15
16
17
18                  subdivision shall not be applicable to persons engaged in lawful labor union
                    activities which are permitted to be carried out on the property by the
19                  California Agricultural Labor Relations Act, Part 3.5 (commencing with
20                  Section 1140) of Division 2 of the Labor Code, or by the National Labor
                    Relations Act. For purposes of this section, land, real property, or structures
21                  owned or operated by any housing authority for tenants as defined under
                    Section 34213.5 of the Health and Safety Code constitutes property not
22                  open to the general public; however, this subdivision shall not apply to
                    persons on the premises who are engaging in activities protected by the
23                  California or United States Constitution, or to persons who are on the
24                  premises at the request of a resident or management and who are not
                    loitering or otherwise suspected of violating or actually violating any law
25                  or ordinance.

26   Cal. Pen. Code 602(n) (1990). Section 602(m) currently provides that “every person who willfully
     commits a trespass by any of the following acts is guilty of a misdemeanor: . . . Entering and occupying
27   real property or structures of any kind without the consent of the owner, the owner’s agent, or the person
28   in lawful possession.”


                                                          15
                                                                                             16-CV-2575 JLS (MSB)
 1   Ninth Circuit disagreed with regard to Section 602(m), 3 concluding that no reasonable
 2   officer would have believed, on the facts as presented, that the plaintiff intended to “remain
 3   permanently, or until ousted,” as required under Section 602(m). Id. at 954 (quoting People
 4   v. Wilkinson, 248 Cal. App. 2d Supp. 906, 908 (1967)); see also Medeiros v. Clark, 713 F.
 5   Supp. 2d 1043, 1058 (E.D. Cal. 2010) (denying the defendants’ motion to dismiss
 6   complaint on the ground that probable cause for arrest was apparent on the face of the
 7   complaint because, “[a]lthough Plaintiff admits he was on the property and he did not have
 8   permission to enter, the allegations in the [complaint] do not infer that Plaintiff entered the
 9   property to occupy it”).
10          Consequently, as before, see ECF No. 36 at 14–15, the Court DENIES the City
11   Defendants’ Motion as to Plaintiffs’ fourth and fifth causes of action on the grounds that
12   “Plaintiffs[’] allegations . . . set forth a plausible claim that the officers lacked probable
13   cause to arrest pursuant to the unlawful assembly declarations” or “to arrest the relevant
14   Plaintiffs for visiting the vigil site after October 16.” As to the seventh cause of action for
15   municipal liability, the Court DENIES the City Defendants’ Motion, as before, see ECF
16   No. 66 at 15–16, because “Plaintiffs have established that Chief Davis, as someone with
17   final policymaking authority, established a policy that represented an official policy of the
18   City that violated Plaintiffs’ First and Fourth Amendment rights.”
19   III.   Sixth Cause of Action: Declaratory Relief
20          As before, the NAACP seeks a declaration “clarifying whether the NAACP and its
21   members are subject to arrest for criminal trespass for visiting the vigil site, when they are
22   not intentionally interfering with a business open to the public through physically
23
24   3
       The Ninth Circuit did, however, conclude that there was probable cause to arrest the plaintiff under
25   California Penal Code section 602.8(a), see Edgerly, 599 F.3d at 955–56, pursuant to which “[a]ny person
     who without the written permission of the landowner, the owner's agent, or the person in lawful possession
26   of the land, willfully enters any lands under cultivation or enclosed by fence, belonging to, or occupied
     by, another, or who willfully enters upon uncultivated or unenclosed lands where signs forbidding trespass
27   are displayed at intervals not less than three to the mile along all exterior boundaries and at all roads and
28   trails entering the lands, is guilty of a public offense.” It is not clear from the face of the Third Amended
     Complaint whether that provision is applicable to the instant case.

                                                          16
                                                                                            16-CV-2575 JLS (MSB)
 1   obstructing or intentionally intimidating customers or employees.” TAC Prayer ¶ 3. The
 2   City Defendants again advocate for dismissal of Plaintiffs’ request on the grounds that
 3   there is no true case or controversy. See City Mot. at 12–14.
 4         As the Court previously explained, see ECF No. 66 at 16–17, a court may grant
 5   declaratory relief “[i]n a case of actual controversy within its jurisdiction.” 28 U.S.C.
 6   § 2201(a). Accordingly, a district court must determine at the outset whether the parties
 7   have presented an actual case or controversy within the court’s jurisdiction. Principal Life
 8   Ins. Co. v. Robinson, 394 F.3d 665, 669 (9th Cir. 2005). “In order for a case to be justiciable
 9   under Article III of the Constitution, it must be ripe for review.” Aydin Corp. v. Union of
10   India, 940 F.2d 527, 528 (9th Cir. 1991). “The burden of establishing ripeness . . . rests on
11   the party asserting the claim.” Colwell v. Dep’t of Health & Human Servs., 558 F.3d 1112,
12   1121 (9th Cir. 2009). “A claim is not ripe if it involves ‘contingent future events that may
13   not occur as anticipated, or indeed may not occur at all.’” United States v. Streich, 560
14   F.3d 926, 931 (9th Cir. 2009) (quoting Thomas v. Union Carbide Agric. Prods. Co., 473
15   U.S. 568, 580–81 (1985)). “For a suit to be ripe within the meaning of Article III, it must
16   present ‘concrete legal issues, presented in actual cases, not abstractions.’” Colwell, 558
17   F.3d at 1123 (quoting United Pub. Workers v. Mitchell, 330 U.S. 75, 89 (1947). “The
18   ripeness doctrine demands that . . . litigants’ asserted harm is ‘direct and immediate’ rather
19   than speculative or hypothetical.” Hillblom v. United States, 896 F.2d 426, 430 (9th Cir.
20   1990). However, “[a]t the same time, a litigant need not await the consummation of
21   threatened injury to obtain preventive relief. If the injury is certainly impending, that is
22   enough.” Addington v. U.S. Airline Pilots Ass’n, 606 F.3d 1174, 1179 (9th Cir. 2010)
23   (emphasis in original).
24         Plaintiffs argue that there is a clear and concrete dispute ripe for declaratory relief
25   “[b]ased on repeated inquiries since the denial of the TRO regarding whether Defendants
26   consider it lawful to arrest people solely for visiting the vigil site.” City Opp’n at 12.
27   Plaintiffs point to the fact that seven people were arrested for trespassing on October 17,
28   2016, see id. (citing TAC ¶¶ 14, 123–24); the City posted police officers at the site and

                                                   17
                                                                                 16-CV-2575 JLS (MSB)
 1   erected a mobile observation post in the parking lot, see id. (citing TAC ¶¶ 160–63); and
 2   the City’s attorneys refused to inform the NAACP, despite repeated requests, whether
 3   officers would continue to arrest those who visited the memorial site. See id. at 12–13
 4   (citing TAC ¶¶ 162–64, 166, 168).
 5           According to the Third Amended Complaint, however, there have been no arrests
 6   since October 17, 2016, over two years ago. The City has not informed Plaintiffs that it
 7   will arrest those who visit the memorial site. It would also appear that the City no longer
 8   has posted police officers or a mobile observation tower in the Broadway Shopping Center.
 9   See, e.g., TAC ¶¶ 16–17 (noting that these measures were instituted “[s]hortly [after
10   October 17, 2016] and continuing for months”). As before, the Court must conclude in
11   light of the facts as alleged in the Third Amended Complaint that Plaintiffs’ assertion that
12   they will be arrested for trespass when they are not interfering with the business
13   establishments cannot be said to be “direct and immediate” nor “certainly impending.”
14   Consequently, the Court GRANTS the City Defendants’ Motion and DISMISSES
15   WITHOUT PREJUDICE Plaintiffs’ sixth cause of action for declaratory relief.
16   IV.     State Law Causes of Action
17           A.      Compliance with the Government Tort Claims Act
18           As a preliminary matter, the City Defendants contend that Plaintiffs failed to comply
19   with the Government Tort Claims Act, see City Mot. at 14–16, pursuant to which Plaintiffs
20   were required to submit “a general description of the indebtedness, obligation, injury,
21   damage or loss incurred,” along with the “name or names of the public employee or
22   employees causing the injury, damage, or loss, if known.”4 Cal. Gov’t Code § 910.
23
24   4
       Requests must also be presented within a statutorily prescribed period: “A claim relating to a cause of
25   action for . . . injury to person . . . shall be presented . . . not later than six months after the accrual of the
     cause of action.” Cal. Gov’t Code § 911.2(a). All other claims, however, “shall be presented . . . not later
26   than one year after the accrual of the cause of action.” Id. Here, the claims were timely. Plaintiffs’ claims
     accrued, at the latest, on October 17, 2016. See TAC ¶¶ 199–200, 215–16, 224–25, 231–32. Plaintiffs
27   were therefore required to submit their claims for battery, false arrest, and intentional infliction of
28   emotional distress by April 17, 2017, see, e.g., Todd v. San Mateo Cnty., No. C 15-05823 JSW, 2016 WL
     4992457, at *4 (N.D. Cal. Sept. 19, 2016) (claims for false imprisonment and intentional infliction of

                                                             18
                                                                                                 16-CV-2575 JLS (MSB)
 1   According to the California Supreme Court,
 2                  The purpose of these statutes is “to provide the public entity
                    sufficient information to enable it to adequately investigate
 3
                    claims and to settle them, if appropriate, without the expense of
 4                  litigation.” . . . Consequently, a claim need not contain the detail
                    and specificity required of a pleading, but need only “fairly
 5
                    describe what [the] entity is alleged to have done.” . . . As the
 6                  purpose of the claim is to give the government entity notice
                    sufficient for it to investigate and evaluate the claim, not to
 7
                    eliminate meritorious actions . . . , the claims statute “should not
 8                  be applied to snare the unwary where its purpose has been
                    satisfied” . . . .
 9
10   Stockett v. Ass’n of Cal. Water Agencies Joint Powers Ins. Auth., 34 Cal. 4th 441, 446
11   (2004) (citations omitted).
12          Here, Plaintiffs’ claims read as follow:
13                  CLAIM AGAINST THE CITY OF EL CAJON
14
                    TO THE HONORABLE CITY COUNCIL OF THE CITY OF
15                  EL CAJON
16
                    PLEASE TAKE NOTICE that claimant . . . hereby claims
17                  damages against Respondents [City of El Cajon and Does 1
                    through 50] exceeding $25,000 for the unlawful order to disperse
18
                    on October 1-2nd 2016 and unlawful arrest by the City of El
19                  Cajon related to the peaceful vigil located at 777 Broadway, El
                    Cajon, CA 92024.
20
21                  Claimant’s address is [address]. Notice should be sent to
                    Claimant’s attorney in the caption above.
22
23
24
25   emotional distress must be made within six months); Gallardo v. DiCarlo, 203 F. Supp. 2d 1160, 1169
     (C.D. Cal. 2002) (same for battery), and their claims under the Banes Act by October 17, 2017. See Inman
26   v. Anderson, 294 F. Supp. 3d 907, 925 (N.D. Cal. 2018). Plaintiffs’ claims here are dated March 27 and
     30, 2017, see City Defendants’ Request for Judicial Notice (“RJN”), ECF No. 73-2, Exs. A–D, within the
27   statutory deadlines. The Court may take judicial notice of the government tort claims, although not for
28   the truth of the allegations contained therein. See, e.g., D.K. ex rel. G.M. v. Solano Cnty. Office of Educ.,
     667 F. Supp. 2d 1184, 1189–90 (E.D. Cal. 2009).

                                                          19
                                                                                            16-CV-2575 JLS (MSB)
 1   RJN Exs. A–D.
 2         The Court concludes that Plaintiffs’ claims were sufficient to fulfill the purposes of
 3   the claims statute. In White v. County of San Bernardino, No. 209CV00713JHNFMOX,
 4   2010 WL 11475595 (C.D. Cal. Apr. 6, 2010), aff’d, 503 F. App’x 551 (9th Cir. 2013), for
 5   example, the plaintiff presented a claim alleging that he “was brutally tasered and arrested
 6   for no reason after [he] hit a curb that left no damage at Jack-in-the-Box on 11/11/07. [His]
 7   claim is due to excessive force and torture, false arrest, defamation of character, and
 8   permanent scarring from the taser, etc. [His] civil rights were violated based on the 4th &
 9   the due process rights of the 5th and the 14th amendments, etc.” Id. at *9. In addition to
10   claims under Section 1983, including Monell claims, the plaintiff later sued for assault,
11   battery, false arrest and false imprisonment, negligence, intentional infliction of emotional
12   distress, and violation of the Bane Act. See id. at *8. When the defendants later argued
13   that the claims for negligence, intentional infliction of emotional distress, and violation of
14   the Bane Act were not included in the government tort claim, the court concluded that the
15   claims were not “so unrelated to the subsequent tort claims that Defendants did not have
16   sufficient notice to begin their investigation.” Id. at *9.
17          Similarly, in Moore v. City of Vallejo, 73 F. Supp. 3d 1253 (E.D. Cal. 2014), the
18   plaintiffs submitted a claim indicating that “[t]he police department shot [their] son while
19   he was unarmed causing his death.” Id. at 1259. Although the defendants conceded that
20   the “document describe[d] factual circumstances consistent with a wrongful death claim,”
21   they argued that the plaintiffs’ additional state law causes of action for violation of the
22   Bane Act, negligence, and assault and battery should be dismissed for failure to comply
23   with the claim requirement. Id. The court concluded that the plaintiffs “ha[d] ‘fairly
24   described’ what Defendants [we]re alleged to have done” and “adequately notifie[d]
25   Defendants of the underlying factual allegations presented in the [complaint].”            Id.
26   Consequently, the defendants “should have been able to effectively investigate the incident
27   and should have reasonably expected possible claims for violation of constitutional rights
28   . . . , negligence . . . , and assault and battery.” Id. at 1259–60.

                                                     20
                                                                                16-CV-2575 JLS (MSB)
 1          Here, as in White and Moore, Plaintiffs’ claim, although lacking in detail, was
 2   sufficient to notify the City Defendants of the underlying factual allegations such that the
 3   City Defendants could effectively investigate the incident and reasonably expect claims
 4   including violation of the Bane Act, false imprisonment, battery, and intentional infliction
 5   of emotional distress. See also Blair v. Super. Ct., 218 Cal. App. 3d 221, 226 (1990). The
 6   Court therefore declines to dismiss Plaintiffs’ state law causes of action for failure to
 7   comply with the Government Tort Claims Act and proceeds to evaluate the sufficiency of
 8   those causes of action on the merits.
 9          B.     Eighth Cause of Action: Violation of the Bane Act
10          Plaintiffs allege violation of the Bane Act, California Civil Code section 52.1,
11   against the City, 5 see TAC ¶¶ 186–207, claiming that Defendants violated their “California
12   Civil Rights . . . in that they used the threat of force and arrest against Plaintiffs for the
13   express purpose of preventing Plaintiffs from exercising their right to engage in peaceful
14   expressive activity.” Id. at ¶ 193. The City Defendants contend that Plaintiffs have failed
15   to state a claim for violation of the Bane Act because Plaintiffs have failed to allege that
16   Officer Robertson used unreasonable force in arresting Mr. Franklin. See City Mot. at 16–
17   18.
18          As explained in the Court’s prior Order, see ECF No. 66 at 11, the Bane Act provides
19   a private cause of action against anyone who “interferes by threats, intimidation, or
20   coercion, or attempts to interfere by threats, intimidation, or coercion, with the exercise or
21   enjoyment by an individual or individuals of rights secured by the Constitution or laws of
22   the United States, or laws and rights secured by the Constitution or laws of California.”
23   Cal. Civ. Code § 52.1(a). The Bane Act requires “an attempted or completed act of
24   interference with a legal right, accompanied by a form of coercion.” Jones v. Kmart Corp.,
25   17 Cal. 4th 329, 334 (1998). To obtain relief under this statute, a plaintiff must prove that
26
27   5
      Although there are allegations concerning Officer Robertson, see, e.g., TAC ¶ 200, Officer Robertson is
28   not named in the caption for Plaintiffs’ Bane Act cause of action. If this omission was unintentional,
     Plaintiffs are directed to correct the error should they choose to file a further amended complaint.

                                                       21
                                                                                        16-CV-2575 JLS (MSB)
 1   a defendant tried to, or did, by the specified improper means, prevent the plaintiff from
 2   doing something that he had the right to do under the law, or force plaintiff to do something
 3   that he was not required to do under the law. Austin B. v. Escondido Union Sch. Dist., 149
 4   Cal. App. 4th 860, 883 (2007) (citing Jones, 17 Cal. 4th at 334). The relevant inquiry under
 5   the Bane Act “is whether a reasonable person, standing in the shoes of the plaintiff, would
 6   have been intimidated by the actions of the defendants and have perceived a threat of
 7   violence.” Richardson v. City of Antioch, 722 F. Supp. 2d 1133, 1147 (N.D. Cal. 2010).
 8         The City Defendants rely upon Koistra v. County of San Diego, 310 F. Supp. 3d
 9   1066 (S.D. Cal. 2018), for the proposition that Plaintiffs must allege that the officers used
10   unreasonable force during the arrest. See City Mot. at 16–17. Although true within the
11   context of a Bane Act action premised upon violation of a plaintiff’s rights to be free from
12   unreasonable search or seizure, as in Koistra, see 310 F. Supp. 3d at 1087, the analysis
13   differs where, as here, Plaintiffs have alleged that an arrest was used as a threat,
14   intimidation, or coercion to interfere with Plaintiffs’ rights to free speech and/or assembly.
15   See, e.g., Cuviello v. City & Cnty. of San Francisco, 940 F. Supp. 2d 1071 (N.D. Cal. 2013).
16         In Cuviello, the defendant officers informed the plaintiff animal rights activists that,
17   unless they demonstrated in a designated free speech area, they would be cited. Id. at 1077.
18   The plaintiffs refused, and the defendants grabbed hold of and pulled down a banner the
19   plaintiffs were trying to hold up. Id. at 1077–78. The plaintiffs were then issued citations
20   and released. Id. at 1078. One protestor, who was without identification, was told that she
21   would have to be taken into custody. Id. Based on the threat of arrest, the protestor without
22   identification ceased demonstrating. Id. The demonstrators later brought suit, alleging,
23   among others, a claim for violation of the Bane Act. See id. at 1102. The district court
24   concluded that the plaintiffs’ Bane Act claim based on violation of free speech was
25   adequately alleged because “Defendants threatened them with arrest if they were to protest
26   outside of the ‘free speech area’” and “Defendants’ tearing down of Plaintiffs’ banner
27   constituted sufficient coercion which allegedly interfered with Plaintiffs’ freedom of
28   expression.” Id. at 1103.

                                                   22
                                                                                16-CV-2575 JLS (MSB)
 1         Here, as in Cuviello, Plaintiffs allege that the City Defendants violated the Bane Act
 2   by chilling their rights to engage in peaceful expressive activity through threatened or
 3   actual arrest. See, e.g., Eberhard v. Cal. Highway Patrol, No. 3:14-CV-01910-JD, 2015
 4   WL 6871750, at *6–*7 (N.D. Cal. Nov. 9, 2015) (denying summary adjudication as to
 5   Bane Act claim where journalist was arrested in retaliation for prior clashes with law
 6   enforcement); Henneberry v. City of Newark, No. 13-CV-05238-MEJ, 2014 WL 4978576,
 7   at *16 (N.D. Cal. Oct. 6, 2014) (denying motion to dismiss where “[p]laintiff . . . alleges
 8   that the arrest was without probable cause and was intended to prevent him from exercising
 9   his First Amendment rights at a public event”); see also Lipsey v. Goree, No.
10   117CV00997DADJLTPC, 2018 WL 4638309, at *4 (E.D. Cal. Sept. 26) (denying
11   dismissal where inmate alleged that corrections officers threatened him to induce him not
12   to submit grievances), reconsideration denied, 2018 WL 5099683 (Oct. 18, 2018); Lamon
13   v. Austin, No. 112CV00296DADBAMPC, 2016 WL 8677172, at *4 (E.D. Cal. Feb. 12,
14   2016) (denying motion to dismiss where inmate suffered retaliation for filing grievances
15   and lawsuits against prison staff). The Court therefore concludes that Plaintiffs have stated
16   a claim against Officer Robertson.
17         Officer Robertson, however, is not named as a defendant to Plaintiffs’ eighth cause
18   of action, which is alleged only against the City (among the City Defendants). Plaintiffs
19   do allege, however, that the City is liable for Officer Robertson’s conduct “because such
20   conduct occurred during the course and scope of [his] employment and was part of a pattern
21   and practice of illegal conduct approved by Defendant[] . . . Davis.” TAC ¶ 205. “Courts
22   have consistently held that public entities may be held vicariously liable for a violation of
23   § 52. 1, and, more specifically, that cities may be held vicariously liable for police officers’
24   violations of § 52.1.” D.V. v. City of Sunnyvale, 65 F. Supp. 3d 782, 787 (N.D. Cal. 2014)
25   (citing Santos ex rel. Santos v. City of Culver City, 228 Fed. App’x 655, 659 (9th Cir.
26   2007); Knapps v. City of Oakland, 647 F. Supp. 2d 1129, 1168–69 (N.D. Cal.
27   2009); Ohlsen v. Cnty. of San Joaquin, No. 06–CV–02361 GEB, 2008 WL 2331996, at *5
28   (E.D. Cal. June 4, 2008)). The Court therefore concludes that Plaintiffs have stated a claim

                                                    23
                                                                                  16-CV-2575 JLS (MSB)
 1   for violation of the Bane Act against the City and DENIES the City Defendants’ Motion
 2   as to that cause of action.
 3         C.     Ninth Cause of Action: False Imprisonment
 4         Plaintiffs’ ninth cause of action is for false imprisonment against the City and Officer
 5   Robertson, based on their unlawful arrest of Mr. Franklin on October 17, 2016. See TAC
 6   ¶¶ 208–21. Plaintiffs cite California Penal Code section 236 as the basis for their claim.
 7   See id. ¶ 214.
 8         The City Defendants argue that Plaintiffs’ cause of action for false imprisonment is
 9   defective because “[a] public entity cannot be held liable for a common law tort claim
10   unless provided by statute” and “[t]here is no private cause of action permitted under”
11   Section 236. City Mot. at 18 (citing Cal. Gov’t Code §§ 815, 815.2). Further, the City
12   Defendants contend, “[a] conclusory allegation of an unlawful arrest, as . . . here, does not
13   automatically give rise to a claim for false imprisonment,” and “[t]here are no facts alleged
14   in plaintiff[] Franklin’s claim submitted to the City of El Cajon that give rise to a cause of
15   action for false imprisonment.” Id. at 19.
16         Plaintiffs do not respond to these arguments. See generally City Opp’n at 14–18.
17   Under Ninth Circuit precedent, the Court may therefore dismiss Plaintiffs’ ninth cause of
18   action as abandoned. See Jenkins v. Cnty. of Riverside, 398 F.3d 1093, 1095 n.4 (9th Cir.
19   2005) (dismissing causes of action as abandoned where plaintiff did not oppose dismissal
20   in her opposition); Shull v. Ocwen Loan Servicing, LLC, No. 13-CV-2999 BEN (WVG),
21   2014 WL 1404877, at *2 (S.D. Cal. Apr. 10, 2014) (“Where a party fails to address
22   arguments against a claim raised in a motion to dismiss, the claims are abandoned and
23   dismissal is appropriate.”); see also Walsh v. Nev. Dep’t of Human Res., 471 F.3d 1033,
24   1037 (9th Cir. 2006) (holding that the plaintiff forfeited her right to raise an issue on appeal
25   because her opposition to a motion to dismiss failed to suggest a continuing interest in
26   pursuing the claim and therefore “effectively abandoned” it). The Court recognizes,
27   however, that “public policy favor[s] disposition of cases on their merits.” Hernandez v.
28   City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998).

                                                    24
                                                                                  16-CV-2575 JLS (MSB)
 1         “Under California law, the torts of false arrest and false imprisonment are not
 2   separate torts, as false arrest is ‘but one way of committing a false imprisonment.’” Watts
 3   v. Cnty. of Sacramento, 256 F.3d 886, 891 (9th Cir. 2001) (quoting Asgari v. City of Los
 4   Angeles, 15 Cal. 4th 744, 752 n.3 (1997)). “A cause of action for false imprisonment based
 5   on unlawful arrest will lie where there was an arrest without process followed by
 6   imprisonment.” Id. (citing Dragna v. White, 45 Cal. 2d 469, 471 (1955); City of Newport
 7   Beach v. Sasse, 9 Cal. App. 3d 803, 810 (1970)).
 8         Plaintiffs’ ninth cause of action is brought against both the City and Officer
 9   Robertson. As to Officer Robertson, the City Defendants argue that Plaintiffs’ allegations
10   are defective because they amount only to “[a] conclusory allegation of an unlawful arrest.”
11   City Mot. at 19. The Court must disagree with the City Defendants. Plaintiffs here have
12   alleged that Officer Robertson unlawfully arrested Mr. Franklin, who was then jailed, for
13   trespass on October 17, 2016, without probable cause because Mr. Franklin was peacefully
14   assembled in an area open to the public and was on a public sidewalk at the time of his
15   arrest. See, e.g., TAC ¶ 216. Pursuant to Watts, the Court concludes that these allegations
16   are sufficient to state a claim against Officer Robertson. See 256 F.3d at 891; see also
17   Zabala v. City of Ceres, No. 1:15-CV-00904-GEB, 2015 WL 5178391, at *4 (E.D. Cal.
18   Sept. 4, 2015). The Court therefore DENIES the City Defendants’ Motion as to Plaintiffs’
19   ninth cause of action against Officer Robertson.
20         As for the City, the City Defendants argue that Plaintiffs’ claim is facially defective
21   for failure to specify the statutory basis for the City’s liability. See City Mot. at 18.
22   Pursuant to Section 815(a), “[e]xcept as otherwise provided by statute[] . . . [a] public entity
23   is not liable for an injury, whether such injury arises out of an act or omission of the public
24   entity or a public employee or any other person.” Under Section 815.2(a), however, “[a]
25   public entity is liable for injury proximately caused by an act or omission of an employee
26   of the public entity within the scope of his employment if the act or omission would, apart
27   from this section, have given rise to a cause of action against that employee or his personal
28   representative.”

                                                    25
                                                                                  16-CV-2575 JLS (MSB)
 1         It is true that Plaintiffs identify Section 236 in their ninth cause of action, see TAC
 2   ¶ 214, which many district courts in California have concluded does not confer a private
 3   cause of action. See, e.g., Jianjun Xie v. Oakland Unified Sch. Dist., No. C 12-02950 CRB,
 4   2012 WL 5869707, at *5 (N.D. Cal. Nov. 19, 2012); Bolbol v. City of Daly City, No. C-
 5   09-1944 EMC, 2011 WL 3156866, at *5 (N.D. Cal. July 26, 2011); Norwood v. Children
 6   & Youth Servs. Inc., No. CV107944GAFMANX, 2011 WL 13130697, at *3 (C.D. Cal.
 7   Apr. 25, 2011). Plaintiffs have failed to allege a statute providing a basis for direct liability
 8   against the City. Consequently, to the extent Plaintiffs’ ninth cause of action is alleged
 9   against the City directly, the Court GRANTS the City Defendants’ Motion and
10   DISMISSES WITH PREJUDICE that cause of action based on the statutory immunity
11   in Section 815(a). See, e.g., Calhoun v. City of San Leandro, No. 15-CV-03600-YGR,
12   2015 WL 5590741, at *5 (N.D. Cal. Sept. 23, 2015).
13         Pursuant to Section 815.2(a), however, the City may be vicariously liable for the acts
14   or omissions of its employees—including Officer Robertson—if committed within the
15   scope of their employment. See Cal. Gov’t Code § 815.2(a); see also Sebring v. City of
16   Petaluma, No. 4:17-CV-06483-KAW, 2018 WL 809442, at *3 (N.D. Cal. Feb. 9, 2018)
17   (“Plaintiff’s common law claims may proceed against the [Defendant City] if he amends
18   the causes of action to allege that the agency is liable for the acts or omissions of its
19   employees within the scope of employment pursuant to § 815.2(a).”). Plaintiffs cite to
20   Section 815.2(a) in opposing the County Motion. See County Opp’n at 19. The provision,
21   however, is not cited in their Third Amended Complaint, see generally TAC ¶¶ 208–21, as
22   is required. Morse v. Cnty. of Merced, No. 116CV00142DADSKO, 2016 WL 3254034, at
23   *6–7 (E.D. Cal. June 13), reconsideration denied in part, 2016 WL 4000406 (July 25,
24   2016). Consequently, the Court GRANTS the City Defendants’ Motion and DISMISSES
25   WITHOUT PREJUDICE Plaintiffs’ ninth cause of action as to the City to permit
26   Plaintiffs to clarify in their pleading whether they allege vicarious liability against the City
27   based upon the actions of Officer Robertson, and the statutory and factual basis therefor.
28   See, e.g., Calhoun, 2015 WL 5590741, at *5.

                                                    26
                                                                                  16-CV-2575 JLS (MSB)
 1         D.     Tenth and Eleventh Causes of Action: Battery and Intentional Infliction of
                  Emotional Distress
 2
 3         Because Plaintiffs failed to oppose dismissal of their tenth and eleventh causes of
 4   action for battery and intentional infliction of emotional distress against the City and
 5   Officer Robertson, and because Plaintiffs did not oppose dismissal of those claims against
 6   the County Defendants, see County Opp’n at 20–21, the Court GRANTS the City
 7   Defendants’ Motion and DISMISSES WITHOUT PREJUDICE Plaintiffs’ tenth and
 8   eleventh causes of action against the City Defendants. Should Plaintiffs’ elect to amend
 9   these causes of action, they are advised to read carefully the Court’s discussion of their
10   ninth cause of action, see supra Section IV.C, and to apply the Court’s directives to their
11   amended tenth and eleventh causes of action.
12         E.     Attorneys’ Fees Under California’s Private Attorney General Statute
13         In connection with their ninth, tenth, and eleventh causes of action, Plaintiffs request
14   attorneys’ fees under California’s Private Attorney General Statute, California Code of
15   Civil Procedure section 1021.5(a). See TAC ¶¶ 221, 228, 239; see also id. Prayer ¶ 5. The
16   City Defendants request that this prayer be stricken because “[e]ven if any or all of the
17   Plaintiffs prevailed, the only benefit conferred would be in favor of those four specific
18   individuals; there would be no ‘significant benefit . . . conferred on the general public or a
19   large class of persons.’” City Mot. at 24.
20         The Court agrees with Plaintiffs that “[i]t is premature to rule on Plaintiffs’ request
21   for attorneys’ fees.” City Opp’n at 18; see also Steines v. Crown Media U.S., LLC, No.
22   CV1809293CJCFFMX, 2018 WL 6330600, at *9 (C.D. Cal. Dec. 4, 2018) (denying
23   motion to strike request for attorneys’ fees under Section 1021.5 and collecting cases);
24   Scalia v. Cnty. of Kern, 308 F. Supp. 3d 1064, 1092 (E.D. Cal. 2018) (denying motion to
25   dismiss prayer for attorneys’ fees under Section 1021.5 as premature). Accordingly, the
26   Court DENIES the City Defendants’ request to strike Plaintiffs’ request for attorneys’ fees
27   under Section 1021.5.
28   ///

                                                   27
                                                                                16-CV-2575 JLS (MSB)
 1                 THE COUNTY DEFENDANTS’ MOTION TO DISMISS
 2   I.    Immunity for the Deputy Defendants
 3         The County Defendants argue that the Deputy Defendants are entitled to qualified
 4   immunity or that they are absolutely immune under California Government Code section
 5   8655. See County Mot. at 4–11, 15–16. Both arguments are founded on the contention
 6   that the County Defendants were providing “mutual aid” pursuant to the California
 7   Emergency Services Act, California Government Code §§ 8550 et seq.
 8         A.     Immunity for State Law Claims Pursuant to California Government Code
                  Section 8655
 9
10         “The California Emergency Services Act recognizes and responds to a fundamental
11   role of government to provide broad state services in the event of emergencies resulting
12   from conditions of disaster or of extreme peril to life, property, and the resources of the
13   state. Its purpose is to protect and preserve health, safety, life, and property.” Martin v.
14   Mun. Ct., 148 Cal. App. 3d 693, 696 (1983) (citing Cal. Gov’t Code §§ 8550 et seq.).
15   Section 8655 provides that “[t]he state or its political subdivisions shall not be liable for
16   any claim based upon the exercise or performance, or the failure to exercise or perform, a
17   discretionary function or duty on the part of a state or local agency or any employee of the
18   state or its political subdivisions in carrying out the provisions of [the California
19   Emergency Services Act].” Cal. Gov’t Code § 8655. Under the plain language of Section
20   8655, it applies to the County Defendants only if they were acting under the California
21   Emergency Services Act.
22         In support of their argument for immunity under Section 8655, the County
23   Defendants contend that, “[f]or purposes of the vigils at issue in this lawsuit, El Cajon
24   requested mutual aid from the County Sheriff’s Department.” County Mot. at 15 (citing
25   TAC ¶ 46 (“It is alleged on information and belief that the Sheriff’s Department was acting
26   at the request of the El Cajon Police Department.”)). Plaintiffs counter that “[n]ot all
27   mutual assistan[ce] agreements are under the CES Act,” the “County Defendants cite no
28   case law that supports their position,” and “whether [the] County Defendants were

                                                  28
                                                                               16-CV-2575 JLS (MSB)
 1   providing services under the CES is beyond the scope of the pleadings.” County Opp’n at
 2   13–14. The County Defendants rejoin that “[c]ase law firmly holds that the section 8655
 3   immunity applies even absent an emergency.” County Reply at 6 (relying on Soto v.
 4   California, 56 Cal. App. 4th 196 (1997)).
 5         The County Defendants read Soto and Section 8655 far too broadly. The California
 6   Court of Appeal made clear from the outset of the Soto decision that the underlying actions
 7   were “conducted pursuant to the California Emergency Services Act,” 56 Cal. App. 4th at
 8   198 (citing Cal. Gov’t Code §§ 8550 et seq.), a prerequisite to immunity under Section
 9   8655. See Cal. Gov’t Code § 8655. The plaintiff in Soto was injured during a training
10   exercise given the by California Specialized Training Institute, a division of the Office of
11   Emergency Services, both of which “operate under the California Emergency Services
12   Act.” 56 Cal. App. 4th at 198 (citing Cal. Gov’t Code §§ 8550 et seq.). Here, by contrast,
13   there is no indication on the face of Plaintiffs’ Third Amended Complaint that the County
14   Defendants were acting pursuant to the California Emergency Services Act. Accordingly,
15   the Court cannot conclude at this stage in the litigation that the County Defendants are
16   entitled to immunity pursuant to Section 8655.
17         B.     Qualified Immunity
18         The Court previously concluded as to the City Defendants that Plaintiffs’
19   “allegations, when taken as true, demonstrate that ‘the officers’ determination that the
20   protests were unlawful assemblies . . . were clearly incorrect.’” ECF No. 66 at 19 (quoting
21   ECF No. 36 at 14) (citing Collins, 110 F.3d at 1371). The question, therefore, is whether
22   the County Defendants can find a basis for the Court to reach a different conclusion as to
23   the Deputy Defendants. The County Defendants maintain that a different result is required
24   because “two salient facts . . . make the ten Deputy Defendants different from law
25   enforcement defendants in any similar published cases.” County Mot. at 6. Specifically,
26   the County Defendants believe that the law was not clearly established because (1) “it was
27   El Cajon – and not the Sheriff’s Department – that declared the assembly unlawful” and,
28   “[b]y law, the El Cajon Police Department remained in charge of the mutual aid incident

                                                  29
                                                                              16-CV-2575 JLS (MSB)
 1   and was in charge of personnel and equipment provided by the Sheriff’s Department,” id.
 2   (citing Cal. Gov’t Code § 8618) (emphasis in original); and (2) “once El Cajon Police
 3   declared the assembly unlawful, the Deputy Defendants were required by the California
 4   Penal Code to command the Plaintiffs to obey and leave the area.” Id. (citing Cal. Penal
 5   Code § 726) (emphasis in original). The County Defendants further claim that, even if the
 6   law were clearly established, the County Defendants are entitled to qualified immunity
 7   because they took action in reliance on duly enacted statutes, see id. at 9–11, namely, the
 8   California Emergency Services Act and California Penal Code sections 409 and 726,
 9   “[n]one of [which] . . . can be fairly characterized as ‘patently violative of fundamental
10   constitutional principles.’” See id. at 10 (citing Dittman v. California, 191 F.3d 1020, 1027
11   (9th Cir. 1999)).
12         Relying on Collins v. Jordan, 110 F.3d 1363 (9th Cir. 1997), Plaintiffs respond that
13   “[i]n light of well-settled case law, County Defendants are not entitled to qualified
14   immunity for dispersing and arresting Plaintiffs based on Penal Code § 407 any more than
15   the City Defendants are.” County Opp’n at 6. Further, “[l]aw enforcement officers cannot
16   avoid liability for constitutional violations by claiming to be following orders issued by
17   superiors.” Id. at 7 (citing Little v. Barreme, 6 U.S. 170, 179 (1804); Dugas v. Jefferson
18   Cnty., 931 F. Supp. 1315, 1318 (E.D. Tex. 1996)). “A motion to dismiss based on qualified
19   immunity cannot be granted when the officers can see the peaceful nature of the assembly
20   with their own eyes.” Id. at 9.
21         The Court previously cited Collins for the proposition that “it is clearly established
22   federal and state law that protests or assemblies cannot be dispersed on the ground that they
23   are unlawful unless they ‘are violent or . . . pose a clear and present danger of imminent
24   violence,’ . . . or they are violating some other law in the process.” ECF No. 66 at 19
25   (quoting Collins, 110 F.3d at 1371 (quoting In re Brown, 9 Cal. 3d 612, 623 (1973))
26   (citing In re Bacon, 240 Cal. App. 2d 34, 47–48 (1966))). Nonetheless, the County
27   Defendants claim that Collins is inapplicable because the defendants in that case were the
28   mayor, police chief, and other high-ranking police officers, unlike the Deputy Defendants

                                                  30
                                                                               16-CV-2575 JLS (MSB)
 1   in this case. See County Mot. at 7–8. Consequently, “the Deputy Defendants should be
 2   entitled to rely on not only their own superiors but, more importantly for purposes of this
 3   action, entitled to rely on the decisions of the completely separate law enforcement agency
 4   – El Cajon Police – that, as a matter of law, ‘remained in charge’ of the incidents pursuant
 5   to Government Code § 8618.” County Mot. at 8.
 6         First, for the reasons articulated before, the Court must conclude that it is not clear
 7   from the face of the Third Amended Complaint that the County Defendants were acting
 8   pursuant to a mutual aid operational plan approved in compliance with the California
 9   Emergency Services Act. Consequently, the Court cannot conclude at this stage in the
10   litigation that the County Defendants were governed—or shielded—by the California
11   Emergency Services Act.
12         Second, the Court finds unavailing the County Defendants’ arguments that Collins
13   is distinguishable because “the Ninth Circuit recognizes that line officers are not held to
14   the same standard as their superiors when it comes to constitutional rights of defendants,”
15   County Mot. at 7, and “[t]he Deputy Defendants should not be held to the same standard
16   as was the mayor and police chief in Collins.” County Mot. at 8. Collins used broad
17   language that did not distinguish between line officers and their superiors: “[I]t is clearly
18   established federal and state law that protests or assemblies cannot be dispersed on the
19   ground that they are unlawful unless they ‘are violent or . . . pose a clear and present danger
20   of imminent violence,’ . . . or they are violating some other law in the process.” 110 F.3d
21   at 1371.
22         Further, as the County Defendants themselves acknowledge, see County Mot. at 7–
23   8, the Ninth Circuit has distinguished between line officers and their supervisors in the
24   specific context of executing a search warrant. In Ramirez v. Butte-Silver Bow County,
25   298 F.3d 1022 (9th Cir. 2002), aff’d, 540 U.S. 551 (2004), for example, the Ninth Circuit
26   reasoned that “[w]hat’s reasonable for a particular officer depends on his role in the
27   search[ b]ecause searches often ‘require[] cooperation and division of labor’” and “only
28   one or a few officers plan and lead a search, but more—perhaps many more—help execute

                                                   31
                                                                                 16-CV-2575 JLS (MSB)
 1   it.” Id. at 1027 (quoting Guerra v. Sutton, 783 F.2d 1371, 1375 (9th Cir. 1986)). The
 2   County Defendants do not identify—and the Court has not found—any cases in which the
 3   Ninth Circuit has distinguished between line officers and their superiors outside of the
 4   context of executing a search warrant. In the absence of Ninth Circuit authority to the
 5   contrary, the Court declines to extend Ramirez beyond its stated scope.
 6          Even if Ramirez were applicable to this fact pattern, however, the Court determines
 7   that it is still distinguishable: unlike in Ramirez, this is not an instance in which some other
 8   defendant made a determination as to probable cause to arrest Plaintiffs. Rather, each
 9   Deputy Defendant here is alleged to have decided to arrest each Plaintiff without probable
10   cause. 6 See, e.g., TAC ¶¶ 101–16. The underlying inquiry, therefore, is whether each
11   Deputy Defendant acted reasonably under the circumstances. See Ramirez, 298 F.3d at
12   1027. As with the City Defendants, see ECF No. 36 at 16; ECF No. 66 at 18–19, the Court
13   concludes that, “at this stage[,] the Court cannot say the officers are shielded by qualified
14   immunity.”
15          Nonetheless, as noted above, the County Defendants further argue that, even if
16   Plaintiffs’ constitutional right were clearly established, the Deputy Defendants would be
17   entitled to qualified immunity because they took action in reliance on duly enacted statutes.
18   See County Mot. at 9–11. Although it is true that “an officer who acts in reliance on a
19   duly-enacted statute or ordinance is ordinarily entitled to qualified immunity,” Grossman,
20   33 F.3d at 1209, it is also true that “an officer who unlawfully enforces an ordinance . . . in
21
22
     6
       The County Defendants seem to suggest that they are entitled to qualified immunity because they were
23   relying on the decision of their superior officers, and the City, that the assembly was unlawful. As the
24   Ninth Circuit has cautioned, however, “individuals cannot always be held immune for the results of their
     official conduct simply because they were enforcing policies or orders promulgated by those with superior
25   authority,” Grossman v. City of Portland, 33 F.3d 1200, 1209 (9th Cir. 1994), and “‘following orders’
     will only insulate officers from liability when ‘reliance is objectively reasonable.’” Cal. Attorneys for
26   Criminal Justice v. Butts, 195 F.3d 1039, 1049 (9th Cir. 1999), as amended on denial of reh’g (Jan. 8,
     2000). Plaintiffs have alleged that the vigil was peaceful at all times and that the Deputy Defendants
27   “could easily see and ascertain the peaceful nature of the vigil.” See, e.g., TAC ¶¶ 6, 10. Consequently,
28   the Court cannot decide as a matter of law that the Deputy Defendants reasonably relied upon the orders
     of a supervisor or the City.

                                                        32
                                                                                         16-CV-2575 JLS (MSB)
 1   a manner which a reasonable officer would recognize exceeds the bounds of the
 2   ordinance[] will not be entitled to immunity.” Id. at 1210 (citing Chew v. Gates, 27 F.3d
 3   1432, 1449–50 (9th Cir. 1994). Consequently, the Deputy Defendants are not entitled to
 4   qualified immunity if, accepting Plaintiffs’ allegations as true, a reasonable officer would
 5   have recognized that the arrests were unlawful under the statutes in question.
 6          Because it is not clear from the face of the Third Amended Complaint whether the
 7   Deputy Defendants were acting pursuant to the California Emergency Services Act, see
 8   supra pages 28–29, 31, the Court cannot conclude at this stage in the litigation whether the
 9   Deputy Defendants reasonably relied upon those provisions, including California
10   Government Code section 8618 or California Penal Code sections 409 or 726.7 See County
11   Mot. at 10. Accordingly, the Court DENIES the County Defendants’ Motion with respect
12   to qualified immunity for the Deputy Defendants.
13   II.    Second Cause of Action: Section 1983 (First Amendment)
14          The County Defendants argue that Plaintiffs’ second cause of action against the
15   Deputy Defendants must be dismissed because “there are no factual allegations in the TAC
16   showing each of the individual Deputy Defendants intended to violate the rights of any –
17   and certainly not all – of the 18 Plaintiffs.” County Mot. at 11. According to the County
18   Defendants, the only allegations against the Deputy Defendants related to their arrests of
19   one of the Plaintiffs, which were made pursuant to California Penal Code section 409, and
20   “[t]hese arrests do not show that each of the Deputy Defendants’ underlying motivation or
21   intent was to chill speech.” Id. at 12. Further, “there are no allegations that any of the 10
22   Deputy Defendants arrested, or took any action whatsoever[,] against Plaintiffs Jamie
23
24
     7
25     The County Defendants argue that “the Deputy Defendants were required by California Penal Code
     § 726 to disperse the crowd” “once El Cajon gave the unlawful assembly declaration” because “El Cajon
26   Police remained in charge of the incident pursuant to statute (Gov. Code § 8618).” County Mot. at 10.
     Further, “[t]hereafter, the Defendant Deputies enforced El Cajon’s declaration by arresting the Plaintiffs
27   pursuant to Penal Code § 409.” Id. Because the applicability of California Penal Code sections 409 and
28   726 is predicated upon the applicability of the California Emergency Services Act, the Court concludes
     that resolution of this issue is also premature at this stage in the litigation.

                                                        33
                                                                                          16-CV-2575 JLS (MSB)
 1   Wilson, J.J.R., J.T.A.R., J.A.R., Carl Box, Tegan Daniels, Anthony Jimenez, or Andrew
 2   Paster[,] who also assert the Second Cause of Action against the Deputy Defendants.” Id.
 3         Plaintiffs respond that “[b]oth declaring an unlawful assembly without evidence and
 4   arresting protestors without probable cause squarely fall within the types of activity that
 5   would chill or silence a person of ordinary firmness,” County Opp’n at 9–10 (citing Adkins
 6   v. Limtiaco, 537 F. App’x 721, 722 (9th Cir. 2013); Beek v. City of Upland, 527 F.3d 853,
 7   871 (9th Cir. 2008); White v. Lee, 227 F.3d 1214, 1228 (9th Cir. 2000)), and “[l]iability
 8   attaches when the individual deputies personally participated in the action.” Id. at 10
 9   (citing Boyd v. Benton Cnty., 374 F.3d 773, 780 (9th Cir. 2004)). Plaintiffs concede that
10   there are no allegations regarding any of the Deputy Defendants as to Ms. Wilson, J.J.R.,
11   J.T.A.R., J.A.R., Mr. Box, Ms. Daniels, Mr. Jimenez, or Mr. Paster, see id., but argue that
12   “[t]he pleadings make very clear who was arrested by whom and who was only dispersed
13   by defendants, and when this occurred,” id. at 11 (citing TAC ¶¶ 48–57), and claim that a
14   request for a more definitive statement under Federal Rule of Civil Procedure 12(c) would
15   be the County Defendants’ proper remedy.
16         The Court concludes that Plaintiffs have adequately stated a claim for violation of
17   their First Amendment rights against the Deputy Defendants. As the Court previously
18   noted, ECF No. 36 at 11 (internal quotation marks omitted) (quoting Mendocino Envt’l
19   Ctr. v. Mendocino Cnty., 192 F.3d 1283, 1300 (9th Cir. 1999) (alteration in original),
20   “[w]hen a Plaintiff asserts a Section 1983 claim based on the First Amendment, a plaintiff
21   must provide evidence showing that by his actions [the defendant] deterred or chilled [the
22   plaintiff’s] political speech and such deterrence was a substantial or motivating factor in
23   [the defendant’s] conduct.” The County Defendants appear to contest only the third of
24   these elements.
25         This is the pleading stage; the hurdle is not as high as the County Defendants would
26   have the Court believe.     Here, Plaintiffs allege that, on October 1, 2016, “[w]hen
27   Defendants issued the order to disperse, there was no valid legal basis for declaring the
28   assembly to be unlawful” and “[t]he dispersal order was solely due to the inconvenience to

                                                 34
                                                                              16-CV-2575 JLS (MSB)
 1   police officers of monitoring a peaceful vigil at midnight.” TAC ¶ 93. Each relevant
 2   Plaintiff alleges that each Deputy Defendant arrested him or her without probable cause
 3   for failure to disperse while exercising his or her First Amendment rights. See, e.g., TAC
 4   ¶¶ 26, 29–30, 32–33, 37–41, 48–57. “[P]laintiffs have alleged sufficient facts to infer that
 5   plaintiffs’ association with the protest was a substantial or motivating factor for defendants’
 6   actions.” See Johnson v. City of Berkeley, No. 15-CV-05343-JSC, 2016 WL 928723, at *5
 7   (N.D. Cal. Mar. 11, 2016) (quoting Save CCSF Coal. v. Lim, No. 14-CV-05286-SI, 2015
 8   WL 3409260, at *9 (N.D. Cal. May 27, 2015)). “Further, these allegations support a
 9   reasonable inference that if Plaintiffs had not been participating in the demonstration . . .
10   they would not have been . . . arrested.” Id. (citing Lacey v. Maricopa Cnty., 693 F.3d 896,
11   917 (9th Cir. 2012) (“It is hard to conceive of a more direct assault on
12   the First Amendment than public officials ordering the immediate arrests of their critics.”);
13   Bass v. City of Fremont, No. C12-4943 TEH, 2013 WL 891090, at *3 (N.D. Cal. Mar. 8,
14   2013) (“[I]t is reasonable to infer that had [plaintiff] not verbally challenged [the officers],
15   they would not have arrested [plaintiff], shoved him, or fastened his handcuffs too
16   tightly.”)).
17          The Court therefore concludes that Plaintiffs have stated a claim for violation of their
18   First Amendment rights by the Deputy Defendants. The Court also concludes that the
19   Deputy Defendants have sufficient notice as to which Plaintiff is stating a claim against
20   each of the Deputy Defendants. See, e.g., TAC ¶¶ 26, 29–30, 32–33, 37–41, 48–57.
21   Consequently, the Court DENIES the County Defendants’ Motion as to Plaintiffs’ second
22   cause of action.
23   III.   Seventh Cause of Action: Monell Claim
24          The County Defendants claim that Plaintiffs’ seventh cause of action must be
25   dismissed against the County as it relates to the Fourth Amendment because “[t]here are
26   no factual allegations in the TAC showing that Sheriff Gore approved and encouraged a
27   pattern and practice of excessive use of force and wrongful arrests of protestors.” See
28   County Mot. at 13. The Court must agree.

                                                    35
                                                                                  16-CV-2575 JLS (MSB)
 1         Plaintiffs allege that “Defendants CITY OF EL CAJON and Chief of Police JEFF
 2   DAVIS[] implemented an unconstitutional policy of arresting or threatening Plaintiffs and
 3   others with arrest for trespassing if they sought to visit the vigil site.” TAC ¶ 182.
 4   Nonetheless, Plaintiffs claim that “[t]hese pattern and practices of conduct, which included
 5   the excessive force by officers and the wrongful arrests of protestors, were approved and
 6   encouraged by policy makers such as Sheriff WILLIAM GORE and El Cajon Chief of
 7   Police JEFF DAVIS.” Id. ¶ 183. There are no allegations, however, that Sheriff Gore
 8   instituted policies implicating Plaintiffs’ Fourth Amendment Rights. Accordingly, the
 9   Court GRANTS the County Defendants’ Motion and DISMISSES WITHOUT
10   PREJUDICE Plaintiffs’ seventh cause of action against the County to the extent it is
11   predicated upon violation of Plaintiffs’ Fourth Amendment Rights.
12   IV.   Claims Against Sheriff Gore
13         In its prior Order, the Court ordered Plaintiffs “to specify the capacity under which
14   they are suing [Sheriff Gore] in further pleadings.” ECF No. 66 at 5 n.3. Because Plaintiffs
15   have failed to do so, the County Defendants request that the Court dismiss all claims against
16   Sheriff Gore from the Third Amended Complaint. See County Mot. at 14. As with
17   Plaintiffs’ claims against Chief Davis, see supra page 12, the Court GRANTS the County
18   Defendants’ Motion and DISMISSES WITHOUT PREJUDICE Plaintiffs’ claims
19   against Sheriff Gore.
20   V.    State Law Causes of Action
21         Like the City Defendants, the County Defendants advocate for the dismissal of
22   Plaintiffs’ eighth cause of action for violation of the Bane Act, ninth cause of action for
23   false imprisonment, tenth cause of action for battery, and eleventh cause of action for
24   intentional infliction of emotional distress. See County Mot. at 16–23. The County
25   Defendants also contend that Plaintiffs are not entitled to recover attorneys’ fees for their
26   ninth, tenth, or eleventh causes of action. See id. at 23–24.
27         In their Opposition, Plaintiffs note that they “do no oppose dismissal of the tenth and
28   eleventh causes of action at this time.” County Opp’n at 20 (emphasis in original). The

                                                  36
                                                                               16-CV-2575 JLS (MSB)
 1   Court therefore GRANTS the County Defendants’ Motion and DISMISSES WITHOUT
 2   PREJUDICE Plaintiffs’ tenth and eleventh causes of action.
 3          As for Plaintiffs’ eighth and ninth causes of action, the Court concludes that the same
 4   reasoning applies to the County Defendants as to the City Defendants. See supra Sections
 5   IV.B, C. Accordingly, the Court DENIES the County Defendants’ Motion as to Plaintiffs’
 6   eighth cause of action for violation of the Bane Act and ninth cause as it relates to Deputies
 7   Gibson, Price, and Cabrera. 8 The Court GRANTS the County Defendants’ Motion as to
 8   Plaintiffs’ ninth cause of action as to the County and DISMISSES WITH PREJUDICE
 9   any claim for direct liability against the County pursuant to Section 815(a) but
10   DISMISSES WITHOUT PREJUDICE any claim for vicarious liability against the
11   County pursuant to Section 815.2(a).
12          The Court also DENIES the County Defendants’ request that the Court strike or
13   dismiss Plaintiffs’ request attorneys’ fees pursuant to Section 1021.5 for Plaintiffs’ ninth,
14   tenth, and eleventh causes of action. See supra Section IV.E.
15                                                CONCLUSION
16          Given the foregoing, the Court GRANTS IN PART AND DENIES IN PART
17   Defendants’ Motions to Dismiss and DISMISSES WITHOUT PREJUDICE: (1) all of
18   Plaintiffs’ claims against Chief Davis and Sheriff Gore, (2) Plaintiffs’ first cause of action
19   for violation of their First Amendment rights, (3) Plaintiffs’ sixth cause of action for
20   declaratory relief, (4) Plaintiffs’ seventh cause of action for municipal liability against the
21   County as it relates to violation of Plaintiffs’ Fourth Amendment rights, (5) Plaintiffs’ ninth
22   cause of action for false imprisonment against the County and the City to the extent it is
23
24
     8
25    The County Defendants do not appear to make any argument other than immunity under Section 8655
     as to why Plaintiffs’ ninth cause of action should be dismissed as to these individual Defendants, arguing
26   only that the County cannot be liable because Plaintiffs have failed to specify a statutory basis for liability.
     See County Mot. at 19–20. The Court concluded that the Deputy Defendants cannot establish immunity
27   under Section 8655 on the face of the Third Amended Complaint. See supra Section I.A. Consequently,
28   as with Officer Robertson, see supra Section IV.C, the Court concludes that Plaintiffs’ allegations are
     sufficient to state a cause of action against Deputies Gibson, Price, and Cabrera.

                                                           37
                                                                                              16-CV-2575 JLS (MSB)
 1   predicated on their vicarious liability, (6) Plaintiffs’ tenth cause of action for battery, and
 2   (7) Plaintiffs’ eleventh cause of action for intentional infliction of emotional distress. The
 3   Court also DISMISSES WITH PREJUDICE Plaintiffs’ ninth cause of action for false
 4   imprisonment against the County and the City to the extent it is predicated on their direct
 5   liability. The Defendants’ Motions are otherwise denied.
 6         Plaintiffs MAY FILE a final amended complaint on or before thirty (30) days of the
 7   date on which this Order is electronically docketed. Because Plaintiffs have already filed
 8   four complaints, their Fourth Amended Complaint, should they choose to file one, will be
 9   their last absent extraordinary circumstances. Plaintiffs are therefore advised to read the
10   above Order carefully should they choose to file an amended complaint, as no further leave
11   to amend will be granted absent extraordinary circumstances. Should Plaintiffs fail
12   timely to file an amended complaint, the dismissal of the above-enumerated causes of
13   action will be with prejudice and this action will proceed on Plaintiffs’ surviving causes of
14   action.
15         IT IS SO ORDERED.
16
17   Dated: January 25, 2019
18
19
20
21
22
23
24
25
26
27
28

                                                   38
                                                                                 16-CV-2575 JLS (MSB)
